


110 HR 2752 IH: Market Incentives for Biobased Products Act

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2752
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Lampson
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Oversight and Government Reform, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend provisions of title IX of the Farm Security and
		  Rural Investment Act of 2002 relating to Federal procurement of biobased
		  products and labeling of such products.
	
	
		1.Short titleThis Act may be cited as the
			 Market Incentives for Biobased
			 Products Act of 2007.
		2.FindingsCongress finds the following:
			(1)There is
			 significant potential for replacing petroleum-based products with products made
			 using farm-grown biomass.
			(2)The biobased
			 industry provides value-added opportunities for farmers and environmentally
			 friendly options for consumers.
			(3)The Federal
			 Government can play an important role in the promotion of the biobased industry
			 through procurement of biobased products.
			(4)A
			 labeling program for biobased products would provide consumers with basic,
			 reliable information about these products and raise awareness of their
			 environmental benefits.
			(5)By developing the
			 market for biobased products, the Federal Government also encourages increased
			 investment and employment opportunities in rural America.
			(6)By
			 reducing the use of petroleum and increasing reliance on farm-grown raw
			 materials, the Nation will decrease its needs for imported petroleum.
			3.Amendments
			 relating to Federal procurement and labeling of biobased products
			(a)Procurement
			 guideline considerationsSection 9002(e)(2)(B) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8102(e)(2)(B)) is amended
			 by striking life cycle costs and inserting information on
			 life cycle costs if such information is appropriate and available.
			(b)Labeling
			 requirements and revised deadlineSection 9002(h) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8102(h)) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 Within one year after the date of enactment of this Act and
			 inserting Not later than 90 days after the date of enactment of the
			 Market Incentives for Biobased Products Act
			 of 2007,; and
					(B)by adding at the
			 end the following: Criteria shall be issued for finished products and
			 intermediate ingredients and feedstocks.;
					(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and inserting
			 after paragraph (2) the following:
					
						(3)ConsultationIn developing the eligibility criteria for
				the labeling program under this section, the Secretary shall consult with other
				Federal agencies and with non-governmental groups with an interest in biobased
				products including small and large producers of biobased materials and
				products, industry, trade organizations, academia, consumer organizations, and
				environmental
				organizations.
						.
				(c)Authorization of
			 appropriations
				(1)In
			 generalParagraph (1) of
			 section 9002(k) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8102(k)) is amended to read as follows:
					
						(1)Authorization of
				appropriations
							(A)Federal
				procurementThere are authorized to be appropriated $1,000,000
				for each of fiscal years 2008 through 2013 to implement the provisions of this
				section other than subsection (h).
							(B)LabelingThere
				are authorized to be appropriated $1,000,000 for each of fiscal years 2008
				through 2013 to implement subsection (h) of this
				section.
							.
				(2)Funding for
			 testing of biobased productsParagraph (2)(A) of such section is
			 amended by striking $1,000,000 for each of fiscal years 2002 through
			 2007 and inserting $2,000,000 for each of fiscal years 2008
			 through 2013.
				(d)Report
			 requirements
				(1)Report by agencies
			 to Administrator for Federal Procurement PolicySubsection (f) of section 9002 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is amended—
					(A)by striking
			 The Office of and inserting (1) The Administrator
			 for; and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)To assist the Administrator for Federal
				Procurement Policy in preparing the report to Congress required under paragraph
				(1), each procuring agency each year shall submit to the Administrator a report
				covering the following:
								(A)Actions taken to implement subsections
				(c), (d), and (g) of this section.
								(B)The results of the annual review and
				monitoring program established under subsection (g)(2)(C).
								(C)The number of contracts entered into
				by the agency during the year covered by the report that include the
				procurement of biobased products.
								(D)A list of the biobased products
				procured by the agency during the year covered by the
				report.
								.
					(2)Report by
			 Secretary to Congress on implementation of sectionSection 9002
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is
			 amended by adding at the end the following new subsection:
					
						(l)Report by
				Secretary to Congress on implementation of sectionNot later than
				six months after the date of the enactment of the
				Market Incentives for Biobased Products Act
				of 2007, and each year thereafter, the Secretary shall submit to
				Congress a report on the implementation of this section. The report shall
				include the following:
							(1)A comprehensive
				management plan defining tasks, milestones, and funding allocations for fully
				implementing this section.
							(2)A list of items
				designated under subsection (e)(1)(A) whose procurement will carry out the
				objectives of this section, with associated cost and performance data.
							(3)Information on the
				current status of implementation of the procurement preference under this
				section, including the procurement program of each Federal agency under
				subsection (g), and the voluntary labeling program under subsection
				(h).
							.
				
